Citation Nr: 1626624	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for arterial hypertension.

3.  Whether the evaluation of hypertensive heart disease with left ventricular heart failure, which was 60 percent disabling, was correctly decreased to 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000 and from February 2005 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2010, the RO denied entitlement to service connection for arterial hypertension, and proposed to reduce the evaluation of hypertensive heart disease with left ventricular heart failure from 60 percent disabling to an evaluation of 10 percent disabling.

In a June 2010 rating decision, the RO reduced the evaluation for hypertensive heart disease with left ventricular heart failure to an evaluation of 10 percent disabling, effective September 1, 2010.

In February 2012, the RO denied entitlement to service connection for sleep apnea, and in October 2012, to RO confirmed and continued that denial.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of this hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for arterial hypertension, to include as secondary to hypertensive heart disease with left ventricular heart failure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied service connection for arterial hypertension in a November 2006 rating decision issued to the Veteran in December 2006; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the date the Veteran was notified of the decision.
 
2.  Since the November 2006 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for arterial hypertension, and that raises a reasonable possibility of substantiating the claim.

3.  Because the examination relied upon by the RO to reduce the rating for hypertensive heart disease with left ventricular heart failure from 60 percent to 10 percent was inadequate, the evidence was insufficient to reflect material improvement in the Veteran's disability to warrant a reduction in the evaluation.





CONCLUSION OF LAW

1.  The November 2006 rating decision denying service connection for arterial hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Because evidence received since the November 2006 was issued is new and material, the claim of service connection for arterial hypertension is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2015).

3.  The reduction of the rating for hypertensive heart disease with left ventricular heart failure from 60 percent to 10 percent, effective September 1, 2010, was improper and is void ab initio.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefits sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claims.
Claim to reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
 
Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
The Veteran previously claimed entitlement to service connection for high blood pressure in June 2006.  Of record at the time of the November 2006 rating decision were service treatment records from February 1999 through May 2006, a September 2006 VA General Medical Examination, and medical records reflecting treatment from June through November 2006.  In its decision, the RO found that the evidence reflected arterial hypertension existed prior to service, and that while service treatment records reflected treatment for hypertension, there was no objective evidence that hypertension was permanently worsened as a result of service.
 
In December 2006, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hypertension was received within one year following his notification of this decision.  Therefore, the November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in this case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the November 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
 
Evidence received since the November 2006 rating decision includes the Veteran's contentions that his arterial hypertension is secondary to his service-connected hypertensive heart disease with left ventricular failure.  

He also testified that, while serving in Iraq in January 2006, he was on patrol and an IED impacted him.  He indicated that he was taken to sick call and was kept for a week for observation.  He was provided with medication for hypertension.  He reported that he continued to take medication, but that his blood pressure reading were still high at times.  

In addition, of record is a VA examination report dated in February 2010.  The examiner was asked to determine whether the Veteran's arterial hypertension was secondary to his service-connected hypertensive heart disease with left ventricular failure.  The examiner found that the Veteran did not have heart disease, and therefore did not opine as to whether his hypertension was secondary to such disease.  As explained herein, however, in determining that the Veteran did not have hypertensive heart disease with left ventricular failure, the February 2010 examiner erroneously relied upon test results dated in 2006 and 2007.  More recent testing has shown that the Veteran does, indeed, have such disease.  As such, this examination is inadequate.

In light of the low threshold under Shade for reopening claims, the new theories of entitlement, the Veteran's testimony, and the inadequate VA examination addressing the relationship between hypertension and service-connected hypertensive heart disease with left ventricular failure, the Board finds that new and material evidence has been submitted and that the claim must be reopened for consideration on the merits.  To this extent, the appeal is granted.  See Shade, supra. 

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hypertension is reopened.  See 38 C.F.R. § 3.156(a). 

Whether reduction in rating for hypertensive heart disease with left ventricular failure was proper

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  If improvement in a condition is shown, however, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  Such revisions must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105. 

In the case of reductions in evaluations, regulations provide that VA must issue a proposed rating decision informing the Veteran of the reasons and bases for such.  The Veteran then has 60 days in which to respond and submit additional evidence as to why the proposed reduction should not be implemented.  At the conclusion of those 60 days, the reduction may be implemented, effective the first day of the month following a second 60 day period from the date of notice of the final decision.  38 C.F.R. § 3.105(e).
 
The regulation also provides that the Veteran may request a predetermination hearing following notice of the proposed reduction; any such request must be received within 30 days of the notice of proposed reduction.  If such a request is received within the 30 days, "benefit payments shall be continued at the previously established level pending a final determination" on the proposed action.  38 C.F.R. § 3.105(i)(1).  Review of the claims file reveals no request for a hearing within 30 days of the proposal; the hearing request here was received after the reduction had been implemented.

Here, the RO proposed reduction in the rating for hypertensive heart disease with left ventricular failure in a March 2010 decision; the Veteran was notified of the proposal, and of his rights in connection with such, that same month.  The Veteran objected to the proposal, but did not file evidence in support of such.  More than 60 days after the proposed decision, in June 2010, the RO implemented the proposal.  The RO made the reduction effective on the correct date, as 60 days from the June 2010 decision would fall in August 2010, and September 1, 2010, is first date of the following month.  There is no question that VA complied with the due process provisions of 38 C.F.R. § 3.105 .

When ratings have been in effect for five years or more, VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b).  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those with ratings in effect for less than five years), as in the present case, reexaminations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, in such cases it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of rating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The burden of proof is on VA to justify a reduction in rating.  See Brown v. Brown, 5 Vet. App. 413 (1993).  When reviewing a rating reduction for adequacy the Board must inquire "whether the evidence reflects an actual change in the disability and whether the underlying examination reports are based upon thorough examinations."  Id. at 421.

Moreover, if the VA examination report justifying the rating reduction is inadequate, the reduction cannot be upheld.  In Tucker v. Derwinski, the Court observed that when presented with a VA exam where "apparently the claims folder was not reviewed by the examiner," the RO "chose to substitute its own opinion for that of the doctor instead of insisting on correction of the deficiency or an adequate examination."  In that case, the Court held that the failure of the examiner to review the claims file rendered the reduction decision void ab initio.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

In this case, the RO based its reduction in rating on a VA examination conducted in February 2010.  The examiner found that the Veteran did not have hypertensive heart disease with left ventricular failure; however, the examiner based this finding on results from a stress exercise test provided in September 2006 and an echocardiogram conducted in November 2007.  The Board finds that this examination was inadequate, given the examiner's reliance on results of tests conducted at least three years prior to the examination.  As noted above, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, and consider whether the evidence of record at that time reflects that the disability had actually improved.  Testing results over three years old could not adequately reflect the nature and severity of the disability at the time of the reduction in rating.  

As such, the reliance of the RO on the February 2010 examination results to reduce the Veteran's rating for service-connected hypertensive heart disease with left ventricular failure was not proper and the 60 percent disability rating for his service-connected  hypertensive heart disease with left ventricular failure is restored, effective September 2, 2010.  See 38 C.F.R. § 3.105(e), (i).


ORDER

New and material evidence having been received, the claim for service connection for arterial hypertension is reopened and to this extent, the claim is granted.

The 60 percent rating for service-connected hypertensive heart disease with left ventricular failure is restored, effective September 1, 2010.


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has sleep apnea that began during service.  He has submitted lay statements from fellow service members who recalled their observations that the Veteran snored in service that he would wake up, gasping for air, and that he was often tired during the day.  Private medical records dated in December 2010 reflect a diagnosis of sleep apnea.  The Veteran was provided with a VA examination in March 2013.  The examiner confirmed a diagnosis of sleep apnea, but did not provide an opinion as to whether the Veteran's sleep apnea began during or was etiologically related to service.  As the evidence reflects a possibility that the Veteran's sleep apnea began during service, he should be provided with a VA examination to determine whether his sleep apnea began during or is related to active duty service.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the Veteran's claim for entitlement to service connection for arterial hypertension, as noted above, the claim was initially denied based on the RO's findings that the Veteran's hypertension preexisted service and was not aggravated by service.  See November 2006 rating decision.

In this case, the Veteran had two periods of active duty-from September 16, 1999 to January 21, 2000 and from February 21, 2005 to June 15, 2006.  The evidence does not reflect, and the Veteran has not contended, that he his hypertension preexisted, was incurred during, or manifested to a compensable degree within one year of his first period of active duty.

Specifically, at his hearing, the Veteran contended that he reported hypertension prior to his second period of active duty, but was determined to be sound upon entry into service, and was diagnosed with hypertension after he was impacted by the explosion of an IED in January 2006.  He  recalled that he was kept for a week for observation, and was placed on medication.  See hearing transcript, pp. 5-7.

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted." 38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).
 
The Veteran's service treatment records reflect that he reported that he had hypertension and took 50 milligrams of Toprol in February 2005, at the beginning of his second period of active duty.  See February 2005 Pre-Deployment Health Assessment, February 2005 Annual Medical Certificate.  The Board notes that the Veteran's service treatment records do not reflect that the Veteran underwent an examination at the beginning of this period of active duty. 

As noted above, Veterans are presumed to have entered service in sound condition as to their health except for disorders noted at entrance.  If an examination is not conducted when a Veteran enters a period of active duty, the presumption of soundness does not attach for that period.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1Vet. App. 225, 227 (1991))).  To the extent that there is no entrance examination of record for the Veteran's period of active service from February 21, 2005 to June 15, 2006, his hypertension is shown to clearly pre-exist this period of service.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 3 8 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).
 
Under 38 U.S.C.A. § 1153, the burden falls on the Veteran to establish aggravation of the preexisting disorder. Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Veteran has not been afforded a VA examination to determine whether his preexisting hypertension underwent an increase during active duty from February 21, 2005 to June 15, 2006.  As such, on remand, such opinion should be obtained.

With regard to the issue of whether the Veteran's hypertension is secondary to service-connected hypertensive heart disease with left ventricular failure, the Board notes that the Veteran was provided with a VA examination in February 2010, in part, for the purpose of determining whether the Veteran's hypertension was caused or aggravated by his service-connected heart disease.  The examiner found that the Veteran did not have hypertensive heart disease with left ventricular failure; however, as noted above, the Board has found this examination to be inadequate, as the examiner relied upon testing completed in 2006 and 2007, and did not review current evidence submitted by the Veteran. 

The Board notes here that hypertension is the known cause of hypertensive heart disease.  Therefore, an opinion as to whether hypertensive heart disease has caused his hypertension is not necessary.  The Board, however, finds that the question of whether the Veteran's service-connected hypertensive heart disease with left ventricular failure aggravates his hypertension requires medical expertise to make such a determination.  See 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
 
As such, the Board finds that the Veteran should be provided with a new examination to determine whether his arterial hypertension has been aggravated by his service-connected hypertensive heart disease with left ventricular failure. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea began during or is etiologically related to any incident of active duty.

In so opining, the examiner must address the lay evidence of record that he began snoring and waking, gasping for air, while on active duty.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is not presumed sound upon his entry into service in February 2005; rather, he had preexisting hypertension. The examiner should respond to the following:

(i)  Was the Veteran's in-service treatment for hypertension during his service from February 2005 to June 2006 indicative of only temporary flare-ups or recurrence of the preexisting disability?

(ii)  Did the Veteran's hypertension increase in severity during this period of service?

(iii)  If the answer to (ii) is yes, is it clear and unmistakable (undebatable) that any increase in hypertension was due to the natural progress of the condition?
 
(iv)  Or, was hypertension aggravated (permanently worsened) beyond its natural progression as a result of service?

(v)  With regard to secondary service connection, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been aggravated  (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hypertensive heart disease with left ventricular failure?

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


